Citation Nr: 1118767	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  02-08 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware



THE ISSUE

Entitlement to service connection for a bilateral knee disability.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran had active military service from January 1992 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

In his substantive appeal, received in June 2002, the Veteran requested a hearing before a member of the Board in Washington, DC.  However, he canceled that request in writing in September 2002.  Neither the Veteran nor his representative has subsequently requested the hearing be rescheduled.

In January 2004 the Board remanded the case for further development.

The Board issued a decision in July 2006 that inter alia denied service connection for a bilateral knee disability.  The Veteran thereupon submitted an appeal to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2008 the Court issued an order granting a joint motion of the parties to vacate the Board's decision in regard to the issue of service connection for bilateral knee disability and returned the case to the Board for action in compliance with the joint motion.

In February 2009 the Board remanded the case for further development.  The file has now been returned to the Board for further appellate action.


REMAND

In response to the Board's remand in February 2009, the Veteran was afforded a VA examination in July 2009 in which the examiner concluded that it was less likely than not that the Veteran's left knee disability was related to active service.  The examiner stated as rationale that there is lack of documentation of a knee injury in service.

The Board finds on review that the examiner's opinion is inadequate in that he did not articulate a clinical rationale for his opinion.  The Veteran has contended that he had an undocumented knee injury in service, and a layperson is considered competent to report injuries and illnesses in service.  In addition, the Board has found the Veteran to be credible.  The Board further notes that the July 2009 VA examiner did not address the Veteran's right knee disability, although VA outpatient records dated earlier in 2009 show that the Veteran was found to have a right knee disability as well.  Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the nature and etiology of his right and left knee disabilities.

The Board further notes that the Veteran's private physician since 1983 has reported that the Veteran was found to have knee pains following his discharge from service.  Although the Veteran did not complete the required authorization to enable VA to obtain pertinent records from his private physician the last time he was requested to do so, the Board believes that the Veteran should be afforded another opportunity to submit the records or to authorize VA to obtain the records on his behalf.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of all outstanding records pertaining to post-service treatment of the Veteran's knees, to include records of Dr. N.S.

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of each disorder of the knees present during the period of these claims.  The claims folder must be made available to and be reviewed by the examiner, and any indicated studies should be performed.

Based upon the examination results and the review of the claims folder, the examiner should provide an opinion with respect to each disorder of either knee present during the period of these claims as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.  For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.

The rationale for all opinions expressed should also be provided.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.   

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

